Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “the foamed resin” lacks proper antecedent basis as no foamed resin has been previously defined. It is suggested that “the” be deleted. In claim 1, line 4, it is also suggested that “a large number” be changed to  --the large number-- in order to make it clear that the glass fibers are the same glass fibers previously defined on line 3 of the claim. In claim 1, line 9, “the end portion” should be changed to --an end portion-- in order to provide proper antecedent basis for such language. In claim 1, lines 13-14, “the fiber-reinforced composite layer” appears which lacks proper antecedent basis as no fiber reinforced composite layer has been previously defined. It is suggested that “the” be changed to --a--.
In claim 2, line 3, “the reinforced fiber” should be changed to --the glass fiber-- to make it clear exactly what fiber material is being referred to as no “reinforced” fiber is defined in claim 1 and the language as presented lacks proper antecedent basis. 
In claim 5, line 2, “the method of binding together a foamed resin article (core material)” lacks proper antecedent basis as there is no method of binding together previously defined. It is suggested that the language be changed to --the integrated molding process--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livesay et al (US 2017/0021596) in view of Day et al (US 2005/0074593) and Japanese Patent 5-138797 (machine translation included).
Livesay et al taught that it was known at the time the invention was made to incorporate a foam core with reinforcing fibers disposed parallel with one another with fiber reinforced composite skins attached to the foam core. The reference did not suggest a pretreatment (or treatment) of the foam core such that filaments within the core protruded therefrom and failed to express that the core was formed with a molding operation where the filaments were introduced into the mold and then the foaming material was introduced and foam to yield the core material. 
Day suggested that those skilled in the art at the time the invention was made would have understood to provide protruding fibers from the core in order to facilitate bonding and improve the same with the facing material which was secured to the core. Applicant is more specifically referred to paragraph [0139] of Day and note that the protruding end portions 262 of reinforcing rovings 176 and 177 aid in the adhesive connection between the opposing panel skins when the panel is infused with resin. Additionally, Day suggested that the roving end portions were exposed when one severed the layer of foam by cutting (mechanical treatment of the core). The reference to Day as well as Livesay failed to teach that one skilled in the art would have formed the core materials via a molding operation wherein a large number of fibers were disposed in a mold and one sprayed a foaming resin onto the large number of fibers to form the core material. 
Japanese Patent ‘797 taught that it was known at the time the invention was made to place a large number of fibers in a mold and to provide foaming material within the mold and foam the same in order to form a core material having a foamed resin with a plurality of unidirectional fibers disposed therein. Note that the core formed in Japanese Patent ‘797 is similar to that of Livesay with the fibers running in the same direction and the body formed from a foam material. Day and Livesay both clearly suggested that one skilled in the art would have provided the foam body with the fibers disposed perpendicular to the longitudinal extent of the core material by performing a cutting step followed by turning the cut material ninety degrees (turning the material on its side). Applicant is referred to paragraphs [0007], [0008], [0012] and [0013] of Japanese Patent ‘797 (note that the paragraph numbers start with 1 on the first page of the machine translation and that paragraphs [0007]-[0008] of the machine translation on page 1 suggest the materials useful for the core materials and paragraphs [0012] and [0013] are descriptive of the use of a mold to make the core materials). The reference to Japanese Patent ‘797 did not expressly state that the foaming material was sprayed onto the fibers in the mold, however introduction of the foaming materials in a mold via a spraying operation is taken as well known and conventional processing in the art. The process used to form the core material in accordance with the techniques described by Japanese Patent ‘797 would have been viewed as a typical conventional manner of processing the materials to produce the reinforced foam bodies of Day and Livesay and it certainly would have been within the purview of the ordinary artisan to use such techniques in the processing to make the reinforced foam bodies. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the techniques of Japanese Patent 5-138797 to make the fiber reinforced foam body used in the operation of Livesay to make a fiber reinforced composite panel having a fiber reinforced foam core with facing layers attached thereto wherein the core panel would have been machined (cut) in such a manner so as to expose the reinforcing fibers within the core to facilitate bonding with the facing sheets as taught by Day et al.
With respect to claim 2, the reinforcement was in the form of unidirectional fabric (a plurality of unidirectionally aligned filaments in the mold) as suggested by Japanese Patent ‘797 and the references all suggested various foaming resins including polyurethane resins for example. Regarding claim 3, a cutting method was used to provide for the exposure of the filament reinforcement of the foam core as suggested by Day. Regarding claim 4, the references satisfy claim 4 because claim 4 only further limits the chemical treatment to expose the filaments from the foam and such is taught with the mechanical treatment (cutting). The claim does not require that the chemical treatment be performed on the foam block, rather it only further limits claim 1 if chemical treatment is selected (and the references taught the method be performed with the mechanical method). Regarding claims 5 and 6, the combination suggested the use of adhesive to secure the facing materials to the foam fiber reinforced core with the exposed filaments therein. Specifically, claim 6 only further limits the claim if one were to select infusion as the combining method, but here it was evident that adhesive resin would have been used to secure the facings to the core.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746